DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 last two paragraphs are not clear. What method is required for the actuator? What does it mean to be enabled? Is there a step of switching from a “not enabled” overload operation to an “enabled” overload operation? If so, does the actuator have to be physically modified to enable the overload operation? It appears that the actuator is always in an enabled state for use during both normal and overload operations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mustalahti et al. (US Pub No 2009/0120733 A1). White discloses a method for temporary transportation of an overload within an elevator installation (fig. 1), the elevator installation having a car (1) and a counterweight (2) interconnected by at least one suspension rope (3) engaging a traction sheave (4) driven by a motor (attached to 4), the method comprising the step of: 
Re claim 1, enhancing traction between the at least one suspension rope and the traction sheave independently of a weight of the counterweight by providing a compensation rope tensioning device (fig. 2) having a compensation rope pulley box (13) attached to an actuator (36) through a damper or a spring (12), the actuator being mounted to a pit floor of a hoistway (mounted to the pit floor via 14) in which the car and the counterweight are positioned (fig. 1-2), the compensation rope pulley box engaging at least one compensation rope (6) suspended between the car and the counterweight; wherein during a normal operation of the elevator installation the actuator and the damper or the spring impose a 
Re claim 7, a car (1); a counterweight (2) interconnected with the car by at least one suspension rope (3) engaging a traction sheave (4) driven by a motor (attached to 4); a compensation rope tensioning device (fig. 2) for enhancing traction between the at least one suspension rope and the traction sheave independently of a weight of the counterweight for temporary transportation of an overload, the compensation rope tensioning device having a compensation rope pulley box (13) attached to an actuator (36) through a damper or a spring (12), the actuator being mounted to a pit floor of a hoistway in which the car and the counterweight are positioned (mounted to the pit floor via 14), the compensation rope pulley box engaging at least one compensation rope (6) suspended between the car and the counterweight; wherein during a normal operation of the elevator installation the actuator and the damper or the spring impose a downward force on the compensation rope pulley box (fig. 2 shows 12 providing a downward force to 13), the downward force being transmitted through the at least one compensation rope, the car and the counterweight to act as tension within the at least suspension rope (fig. 1).
Re claim 8, wherein the device includes a pressure exertion device for exerting a pressure on the at least one suspension rope (taught below) as the at least one suspension rope engages the traction sheave over a wrap angle (fig. 1 shows the wrap angle).
Re claim 12, enhancing traction between the at least one suspension rope and the traction sheave independently of a weight of the counterweight by providing a compensation rope tensioning device (fig. 2) having a compensation rope pulley box (13) attached to an actuator (36) through a damper or a spring (12), the actuator being mounted to a pit floor of a hoistway (mounted to the pit floor via 14) in which the car and the counterweight are positioned (fig. 1-2), the compensation rope pulley box engaging at least one compensation rope (6) suspended between the car and the counterweight; when the overload is not detected, commencing a normal operation of the elevator installation wherein the actuator and the damper or the spring impose a downward force on the compensation rope pulley box (fig. 2 shows 12 providing a downward force to 13), the downward force being transmitted through the at least one compensation rope, the car and the counterweight to act as tension within the at least suspension rope (fig. 1).
White does not clearly disclose:
Re claims 1, 7, when the elevator installation is used for a temporary transportation of the overload, the actuator draws the damper or the spring and the compensation rope pulley 
Re claims 2, 8, wherein the enhancing traction is performed by exerting pressure on the at least one suspension ropes as it passes over the traction sheave.
Re claim 12, monitoring a load within the car when the car is stopped at a landing of the hoistway to detect an overload; when the overload is detected and the elevator installation is not enabled for an overload trip, sounding an overload alarm and preventing the car from moving; and when the overload is detected and the elevator installation is enabled for an overload trip, further enhancing traction by the actuator drawing the damper or the spring and the compensation rope pulley box downwards imparting an increased downward force on the compensation rope pulley box resulting in an increased tension within the at least one suspension rope.
However, Mustalahti teaches an elevator installation (fig. 1-3) wherein:
Re claims 1, 7, when the elevator installation is used for a temporary transportation of the overload, the actuator draws the damper or the spring and the compensation rope pulley box downwards imparting an increased downward force on the compensation rope pulley box resulting in an increased tension within the at least one suspension rope (abstract describes a temporary situation when there is a change in increased loading, the actuator imparts a tightening operation to increase tension of the suspension rope).
Re claims 2, 8, wherein the enhancing traction is performed by exerting pressure on the at least one suspension ropes as it passes over the traction sheave (the actuator taught by Mustalahti would increase the pressure between the ropes and the sheave).
Re claim 12, monitoring a load (monitoring with device 18) within the car when the car is stopped at a landing of the hoistway to detect an overload; when the overload is detected and the elevator installation is not enabled for an overload trip, sounding an overload alarm and preventing the car from moving (Examiner takes Official Notice that this feature is known in the art); and when the overload is detected and the elevator installation is enabled for an overload trip, further enhancing traction by the actuator drawing the damper or the spring and the compensation rope pulley box downwards imparting an increased downward force on the compensation rope pulley box resulting in an increased tension within the at least one suspension rope (abstract describes a temporary situation when there is a change in increased loading, the actuator imparts a tightening operation to increase tension of the suspension rope).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ an actuator responsive to increased load, as taught by Mustalahti, to increase the grip between the suspension rope and the drive sheave. This would effectively minimize slippage between the two surfaces.
Regarding claim 12, Examiner takes Official Notice that it is known in the art to sound an alarm in an overload situation where the elevator system is not enabled to operate with said overload. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the alarm system so that passengers could safely exit the car and allow the car to resume normal operation.

Claims 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mustalahti et al. (US Pub No 2009/0120733 A1) and Applicant’s cited prior art Toru (JP H06135653 A, references to the specification herein refer to the English-translated document)
Re claims 3, 10, further comprising a step of switching armature windings of the motor from a parallel configuration to a series configuration.
Re claim 4, further comprising a step of reducing at least one of a speed and an acceleration of the elevator installation for transportation of the overload.
Re claim 5, further comprising a step of transporting the overload with at least one of intermediate stops and restricting a number of starts the elevator installation can make in an hour.
However, Toru teaches a controller for an elevator:
Re claims 3, 10, further comprising a step of switching armature windings of the motor from a parallel configuration to a series configuration (par 0015 ln 6-9 and par 0024 ln 4-6).
Re claim 4, further comprising a step of reducing at least one of a speed and an acceleration of the elevator installation for transportation of the overload (par 0015 ln 6-9).
Re claim 5, further comprising a step of transporting the overload with at least one of intermediate stops and restricting a number of starts the elevator installation can make in an hour (the apparatus of White in view of Mustalahti and Toru would be able to perform the claimed method; Toru describes the heavy load operation is performed for a short-time thus would be desirable to make intermediate stops).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor, as taught by Toru, to temporary provide a torque boost for low-speed heavy load operation. This would allow the same drive motor more flexibility in fulfilling different load requirement. Making intermediate stops would allow the motor time to cool down after operating under immense power load.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mustalahti et al. (US Pub No 2009/0120733 A1) and Strbuncelj et al. (US Pub No 2012/0112577 A1). White as modified discloses the method (as cited above). White as modified does not disclose:
Re claim 6, further comprising a step of introducing forced cooling through the motor and a drive associated with the motor.
However, Strbuncelj teaches an elevator machine:
Re claim 6, further comprising a step of introducing forced cooling through the motor and a drive associated with the motor (fig. 4 shows the cooling air flow A being forced in by blower 14a).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ forced cooling, as taught by Strbuncelj, to cool the motor under heavy load operation to minimize damage to the components under high heat.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mustalahti et al. (US Pub No 2009/0120733 A1) and Drabot et al. (US Pat No 6,742,627 B2). White as modified discloses the elevator installation (as cited above). White as modified does not disclose:
Re claim 9, wherein the pressure exertion device includes a tensioned, closed-loop belt entrained over at least one roller.
However, Drabot teaches an elevator pressure traction arrangement:
Re claim 9, wherein the pressure exertion device includes a tensioned, closed-loop belt (36) entrained over at least one roller (34).
. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mustalahti et al. (US Pub No 2009/0120733 A1) and Cloux et al. (US Pat No 5,984,052). White as modified discloses the elevator installation (as cited above). White as modified does not disclose:
Re claim 11, wherein the counterweight has a total mass equal to or greater than a sum of a mass of car when empty plus 50% of a nominal rated load so that during the temporary transportation of the overload the elevator installation is underbalanced.
However, Cloux teaches an elevator counterweight arrangement:
Re claim 11, wherein the counterweight has a total mass equal to or greater than a sum of a mass of car when empty plus 50% of a nominal rated load so that during the temporary transportation of the overload the elevator installation is underbalanced (col 1 ln 17-26).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed mass, as taught by Cloux, as it is conventional in the art to ensure balance to the drive motor when moving a loaded car along the hoistway.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
On pages 7-9 of the Remarks, Applicant argues Mustalahti does not increase the tension of the suspension rope when there is an increased loading. Examiner respectfully disagrees. 
Applicant cited Mustalahti par [0020-34] that state keeping the tension of the hoisting ropes in a predefined value or in a value range. The value range recitation indicates that the tension could vary accordingly for when there are changes in the loading. 
Mustalahti par [0007] states the desired to change the tension “for maintaining the necessary friction.”  Par [0010] states “with the invention rope tension is maintained that is of a sufficient magnitude, taking into account a suitable safety margin, to prevent the rope slipping on the traction sheave. The need to maintain rope tension can depend also on the function or state of motion of the elevator, as well as or instead of on the loading, or on a combination of these.” When there are load changes in the car, there is a higher chance of slippage between the suspension rope and the traction sheave due to the weight and tension imbalance on either side of the traction sheave. This is indicative of the need to increase the tension in an overload operation so that there is an increase in frictional engagement between the rope and sheave to prevent slippage.
	Mustalahti par [0009] states “[a]nother advantage is that it is not needed to unnecessarily maintain tension dimensioned for the maximum load in the hoisting roping, in which case wearing of at least the rope pulleys and the ropes is less than in solutions dimensioned according to maximum load.” This is indicative of the need to increase tension in the rope when there is an overload situation. 
	On pages 9-10, Applicant argues the rejection based on White and Mustalahti fails to identify an apparent reason as to how and why one skilled in the art would be led to modify White to include the missing subject matter in claims 2 and 8. Mustalahti arrangement does not exert pressure on the suspension rope as it passes over the traction sheave as recited in claims 2 and 8. Examiner respectfully disagrees. White discloses an actuator for increasing tension to the suspension rope, this increased tension is maintained when the rope passes over the traction sheave. Mustalahti teaches an actuator for tightening the suspension rope that would result in increased tension, this increased tension is maintained when the rope passes over the traction sheave. Claims 2 and 8 do not require any further limitation that would place a pressure exertion device at the traction sheave.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654